FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROSA ISELA CORTEZ-RODRIGUEZ,                     No. 12-73272

               Petitioner,                       Agency No. A070-784-408

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Rosa Isela Cortez-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s denial of her motion to reopen deportation proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Chete Juarez v. Ashcroft, 376 F.3d

944, 947 (9th Cir. 2004). We deny the petition for review.

       The agency did not abuse its discretion in denying Cortez-Rodriguez’s

motion to reopen for failure to show lack of notice where the government

demonstrated proper service of the Order to Show Cause (“OSC”) and the Notice

of Hearing. See 8 U.S.C. § 1252b(a)(1), (a)(2)(A), (c)(1) (repealed 1996); see also

Chaidez v. Gonzales, 486 F.3d 1079, 1085 (9th Cir. 2007) (“For OSCs, service was

proper only if the INS established that the return receipt was signed by the alien or

a responsible person at the alien’s address.”); Arrieta v. INS, 117 F.3d 429, 431

(9th Cir. 1997) (per curiam) (“[N]otice [of hearing] by certified mail sent to an

alien’s last known address can be sufficient under the Act, even if no one signed

for it.”).

       Cortez-Rodriguez’s remaining contentions are unsupported by the record.

       PETITION FOR REVIEW DENIED.




                                                                               12-73272